03/12/2020
       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 19-0648
                                                                              Case Number: DA 19-0648


STATE OF MONTANA,

            Plaintiff and Appellee,
                                                                      FILED
      v.                                                             MAR I 2 2020
                                                                  Bowen Greenwood
ANDREW PIERCE LAKE,                                             Clerk of Supreme
                                                                                 Court
                                                                   State of Montana


            Defendant and Appellant.

                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until May 14, 2020 to prepare, file and serve

the Appellant's opening brief.

      DATED this I         day of March, 2020.




                                      Chief Justice